DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the wavelength selective switch has a switching mechanism configured to route a channel of a multi-channel optical signal entering the wavelength  according to its center wavelength it does not make sense that it is also routable to any port. Thus, it’s not clear what the intended scope was. The intended scope could have been either 1) selecting the wavelength in some form but then routing to a port in a non-wavelength specific way, or 2) the “any” is incorrect and the routing to the ports is in fact wavelength specific. In the latter case, which is how the routing language reads per se, i.e., the routing act is wavelength dependent, then the wavelength value would determine the port, and the option of routing to any port (i.e. arbitrary port choice) would not be possible. The language should be written to avoid the contradiction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere et al. (“Cavaliere”) (US Patent Application Publication No. 2016/0173225).
Regarding claim 1, Cavaliere discloses an edge wavelength-switching system comprising: an optical switch including a west hub-side port, an east hub-side port, a west local-side port, and an east local-side port (fig. 15 element 130 and paragraph different ports, and are not limiting in the sense of the limiting the hardware to only implementations that are fixed in alignment with the cardinal directions of the earth); and a wavelength selective switch including (i) a multiplexed port optically coupled to the west local-side port and (ii) a bypass port optically coupled to the east local-side port, and (iii) a plurality of demultiplexed ports (fig. 15 element 120 and paragraph 0114 in light of fig. 3 and paragraphs 0096-0097). Cavaliere discloses two demultiplexed ports, not N1, where N1 is at least three. However, the only difference between the claim and Cavaliere is the greater number of demultiplexed ports, the benefits and tradeoffs of which are already addressed by Cavaliere. Cavaliere discloses that an increase in the number of demultiplexed ports increases the ability to selectively couple wavelengths to additional paths/nodes/rings, with the tradeoff of adding “some cost and complexity” (paragraph 0114) which one of ordinary skill would recognize as an expected result of increasing hardware functionality. Further, “duplication of parts has no patentable significance unless a new and unexpected result is produced.” See MPEP § 2144.04(VI)(B). Since Cavaliere already shows that increasing the number of demultiplexed ports adds wavelength selectively without any unexpected results, one of ordinary skill in the art could have further increased the number of demultiplexed ports and the results would have been predictable; namely, increasing the ability to selectively couple wavelengths to additional paths/nodes/rings with the expected tradeoff of some cost and complexity. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of 
Regarding claim 2, Cavaliere discloses the system of claim 1, the west hub-side port, the east hub-side port, and D1 of the plurality of demultiplexed ports functioning as a plurality of input/output ports of the system, wherein D1 is less than or equal to N1, and a total number of the plurality of input/output ports equaling (D1+2) (fig. 15, where D1 is the number of WSS ports with an external path plus the “first” port and “second” port, and where N1 is all those plus the WSS pass through port).
Regarding claim 3, Cavaliere discloses the system of claim 1, the west hub-side port, the east hub-side port, and D1 of the plurality of demultiplexed ports functioning as a plurality of input/output ports of the system, wherein D1 is less than or equal to N1; the system lacking a receiver between any two input/output ports of the plurality of input/output ports (fig. 15, where D1 is the number of WSS ports with an external path plus the “first” port and “second” port, and where N1 is all those plus the WSS pass through port; only the WSS and the 2x2 are between the ports, no receiver).
Regarding claim 5, Cavaliere discloses the system of claim 1, the optical switch being configured to operate in both (i) a parallel mode, in which the west and east hub-side ports are optically coupled to the west and east local-side ports respectively, and (ii) a crossed mode, in which the west and east hub-side ports are optically coupled to the east and west local-side ports respectively (fig. 15 element 130 and paragraph 0114 in light of fig. 3 and paragraph 0097).

Regarding claim 8, Cavaliere discloses an optical network (fig. 6) comprising: a network hub including a M port wavelength-selective switch, N1 > M ≥ 1 (fig. 6 element 25 and fig. 5 element 122 and paragraph 0102); a first network node including a first instance of the edge wavelength-switching system of claim 1 (fig. 6 Ring 2 element 20 and fig. 15, as modified above); and a second network node including a second instance of the edge wavelength-switching system of claim 1 (fig. 6 Ring 1 element 20 and fig. 15, as modified above); the network hub, the first network node, and the second network node being optically coupled (fig. 6 Ring paths between the nodes). Cavaliere does not disclose that the network hub includes a N1 > M ≥ 1 WSS. However, the same reasoning applicable to claim 1 (based on Cavaliere paragraph 0114 and MPEP § 2144.04 (IV)(B)) applies to the WSSs of the network hub node. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of demultiplexed ports to at least three for the WSSs of the network hub for the predictable result of increasing the ability to selectively couple wavelengths to additional paths/nodes/rings from the network hub itself, e.g., local add/drop paths at the network hub location, as with the other nodes. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere (US Patent Application Publication No. 2016/0173225) in view of Kelly (US Patent Application Publication No. 2018/0120520).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cavaliere (US Patent Application Publication No. 2016/0173225) in view of Baehr-Jones et al. (“Baehr-Jones”) (US Patent Application Publication No. 2017/0149508).
Regarding claim 21, Cavaliere discloses the optical network of claim 8, but does not specifically discloses a coherent transceiver optically coupled to the network hub. However, the limitations coherent and transceiver merely represent a design choice for a type of client device, and implied modulation format, that is irrelevant to the switching operation. Cavaliere discloses a WDM system (Abstract). Baehr-Jones discloses using coherent transceivers as client devices for WDM systems (paragraph 0069 in light of paragraph 0002). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use coherent transceivers as client devices for the add/drop channels of Cavaliere as modified above, since coherent transmission provides benefits like improved OSNR, as taught by Baehr-Jones.

Response to Arguments
Applicant’s arguments of 1 July 2021 regarding claim 7 are not persuasive. The 112(b) issue with the claim is due to the phrase “route… according to a center wavelength,” which was not amended.
Applicant’s other arguments of 1 July 2021 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636